Citation Nr: 0416384	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-24 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vascular disease of 
the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from April 14, 
1970 to October 22, 1970; he left service on a hardship 
separation.  This case comes before the Board of Veterans 
Appeals (the Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  


FINDINGS OF FACT

1.  The medical evidence of record does not show a hearing 
loss that is related to the veteran's military service.

2.  The medical evidence of record does not show tinnitus 
that is related to the veteran's military service.

3.  The medical evidence of record does not show vascular 
disease of the lower extremities that is related to the 
veteran's military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2003).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).


3.  Vascular disease of the lower extremities was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In June 2002, a letter was sent to the veteran by the RO, 
with a copy to his representative, in which he was informed 
of the requirements needed to establish service connection.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for providing and what evidence VA would be 
obtaining.  The letter explained what evidence VA needed from 
the veteran and told him that VA would request records for 
him if he provided sufficient information to identify the 
records.  Additional private medical evidence was 
subsequently added to the claims file.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that the 
VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such 


an examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although VA 
examinations have not been conducted on the issues decided 
herein, none is required in this case.  Such development is 
to be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met, as will be discussed in detail below, a VA 
examination is not necessary with regard to the issues on 
appeal.

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on each.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folders with respect to the issues decided 
herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his personal hearing at the RO in November 2003.  The Board 
additionally finds that VA has complied with general due 
process considerations.  See 38 C.F.R. § 3.103 (2003).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 
5103(a), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA-administered benefits.  Id. at 11.  Pelegrini further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id at 13.

Since a VA letter complying with the VCAA was sent out in 
June 2002 and the initial adjudication by the RO of the 
issues on appeal was in July 2002, the Board concludes that 
Pelegrini has been complied with on the issues decided 
herein.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain what 
evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has 
sufficient notice of the type of information needed to 
support his claims and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied with respect to the issues decided on 
appeal.  Accordingly, appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Claims For Service Connection 

Laws And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This 


presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Hearing Loss And Tinnitus

Factual Background

The veteran's service medical records reveal that he had a 
20 decibel loss at 2000 hertz and a 15 decibel loss at 
4000 hertz in the right ear and a 10 decibel loss at 4000 
hertz in the left ear on entrance audiology examination in 
February 1970.  He was considered to have a hearing loss 
on the entrance audiology examination and was given a 
hearing physical profile which found that the veteran met 
procurement standards, but may have had some limitation on 
initial military operational specialty classification and 
assignment, ("2").  He complained of a right earache in 
August 1970, and the impression was otitis externa.  On 
his discharge medical history report in October 1970, 
there were no noted complaints of hearing loss or 
tinnitus.  His ears were normal on physical evaluation in 
October 1970, and his hearing profile at discharge was 
noted as a high level of medical fitness, ("1").  No 
separation hearing examination was conducted.

According to a December 1992 private physician's 
statement, the veteran had bilateral neurosensory hearing 
loss and ringing in his ears.  
A private uninterpreted audiology examination dated in 
February 2003 showed bilateral defective hearing at 4000 
hertz.

The veteran testified at his personal hearing before the RO 
in November 2003 that although his military occupational 
specialty was listed as postal clerk, he spent time as a 
driver in the field for a commander and was exposed to 
artillery fire; and that a percussion grenade went off near 
his head during service.  

Analysis

Although it was noted at service entrance that the veteran 
had a hearing loss, and he was given a hearing profile of 
"2," his hearing was actually within the VA definition of 
normal.  38 C.F.R. § 3.385.  There were no subsequent 
complaints of hearing loss in service; and the veteran's 
hearing profile was noted as "1" on service discharge in 
October 1970.  Although the medical evidence on file shows 
post-service evidence of bilateral hearing loss and tinnitus 
beginning in December 1992, there is no medical evidence 
linking a current hearing loss or tinnitus to service.  

As there is essentially no medical evidence of hearing loss 
or tinnitus in service and no medical evidence of a nexus 
between his current hearing loss or tinnitus and service, 
service connection for either bilateral hearing loss or 
tinnitus is not warranted.  

Although the veteran testified at his personal hearing in 
November 2003 that his hearing loss and tinnitus are due to 
service, a layman is not competent to comment on medical 
matters such as the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

Finally, in reaching this decision the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Vascular Disease Of The Lower Extremities

Factual Background

The veteran's February 1970 entrance medical history and 
physical examination reports do not reveal any complaints or 
findings of disability of the lower extremities, including 
vascular disease.  He complained in May 1970 of a four week 
history of both hips hurting when running; x-rays were 
normal.  Also noted in May 1970 were a sprained right ankle 
and left foot pain.  There were no lower extremity complaints 
on the veteran's discharge medical history report examination 
in October 1970, and his lower extremities were normal on 
discharge medical examination in October 1970. 

Private hospital records for October 1990 reveal that the 
veteran underwent arteriography and angiography.  The 
diagnoses were moderate arterial insufficiency in the right 
leg, secondary to common iliac artery occlusion, and history 
of peripheral vascular disease, with history of previous 
angioplasty five years earlier.  

Private hospital records for August 1992, reveal that the 
veteran was hospitalized with progressive claudication of the 
lower extremities.  He underwent a laparotomy and an aorto by 
iliac bypass.  The post-operative diagnosis was aortoiliac 
occlusive disease.

A history of vascular disease was reported in a May 1998 
private hospital report, at which time the veteran was 
diagnosed with ventral incisional hernias.  

According to private outpatient records dated in July 2000, 
electrophysiological studies were abnormal and compatible 
with left peroneal neuropathy, with evidence of demyelination 
of the peroneal nerve in the region of the fibular head.


VA treatment records for April 2002, reveal a history of 
severe peripheral vascular disease.  According to an April 
2002 private arterial evaluation of the lower extremities, 
there was probably some peripheral vascular disease of the 
left leg.

A July 2002 VA operative report reveals that the veteran 
underwent left femoral below the knee popliteal bypass 
grafting.  The diagnosis was occlusion of the left 
superficial femoral artery and left leg claudication.

VA treatment records for June 2003, reveal complaints of 
progressive right hip pain of four years duration.  X-rays 
were noted to show a cystic area in the central part of the 
femoral head consistent with avascular necrosis.

The veteran testified at his November 2003 hearing that he 
complained in service of lower extremity problems, including 
in the hips, which were related to his current vascular 
problems; and that it was discovered after service that he 
had a hereditary occluded aorta that was aggravated by 
service.

According to statements in support of the veteran's claim, 
received in November 2003, from the veteran's ex-wife and 
from a soldier who served with the veteran in basic training, 
the veteran had problems with his hips in service.  

Analysis

Although there is post-service medical evidence of vascular 
disease of the lower extremities initially reported in 
October 1990, with a reference at that time to an angioplasty 
in approximately 1985, there is no evidence of vascular 
disease of the lower extremities in service or for many years 
thereafter, and no post-service medical opinion showing a 
nexus between the veteran's current vascular disease of the 
lower extremities and service.  The veteran has contended 
that he complained of lower extremity problems in service, 
including in the hips, which were the beginning of his 
current vascular disability.  However, the evidence of record 
does not support this contention.  Although the veteran 
complained of hip pain in May 1970, x-rays at that time were 
normal and there was no diagnosis of a hip disability in May 
1970, on discharge evaluation in October 1970, or for a 
number of years thereafter.

Consequently, because the elements necessary to warrant 
service connection have not been shown, service connection 
for vascular disease of the lower extremities is not 
warranted.  

Despite the veteran's hearing testimony before the Board in 
support of his claim, and the lay statements in support of 
the claim received by VA in November 2003, it is now well 
established that lay statements cannot be used to establish a 
nexus between a current disability and service.  Although a 
lay statement can establish that an event occurred in 
service, a layperson without medical training, such as the 
veteran, his ex-wife, and a fellow soldier, is not qualified 
to render a medical opinion regarding the etiology of 
disorders and disabilities that occurred a number of years 
earlier.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Additionally, because the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
also does not apply to this issue.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss, tinnitus, and 
for vascular disease of the lower extremities is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



